
	
		I
		111th CONGRESS
		1st Session
		H. R. 865
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2009
			Mr. Boucher (for
			 himself and Mr. Goodlatte) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To convey the New River State Park campground located in
		  the Mount Rogers National Recreation Area in the Jefferson National Forest in
		  Carroll County, Virginia, to the Commonwealth of Virginia, and for other
		  purposes.
	
	
		1.Land conveyance, Mount Rogers
			 National Recreation Area, Jefferson National Forest, Virginia
			(a)Conveyance
			 requiredThe Secretary of
			 Agriculture shall convey, without consideration, to the Commonwealth of
			 Virginia, all right, title, and interest of the United States in and to the
			 federally owned land under jurisdiction of the Secretary consisting of the
			 approximately 78.15 acres (and all buildings and amenities within those acres)
			 located in the Mount Rogers National Recreation Area in the Jefferson National
			 Forest in Carroll County, Virginia, as generally depicted on the map entitled
			 Potential Conveyance of the New River Campground to the Commonwealth of
			 Virginia and dated May 1, 2008.
			(b)Description of
			 propertyThe exact acreage and legal description of the land to
			 be conveyed under subsection (a) shall be determined by a survey satisfactory
			 to the Secretary. The cost of the survey and all other costs incurred by the
			 Secretary to convey the land shall be borne by the Commonwealth of
			 Virginia.
			(c)Condition of
			 ConveyanceThe conveyance authorized under subsection (a) shall
			 be subject to the condition that the Commonwealth of Virginia accept the real
			 property described in such subsection in its condition at the time of
			 conveyance (commonly known as conveyance as is).
			(d)Additional Terms
			 and ConditionsThe Secretary may require such additional terms
			 and conditions in connection with the conveyance under subsection (a) as the
			 Secretary considers appropriate to protect the interests of the United
			 States.
			
